886 F.2d 1315
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Grayling B. DICE, Petitioner-Appellant,v.David L. TRIPPETT, Respondent-Appellee.
No. 89-1280.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1989.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Grayling B. Dice moves for counsel and appeals from the district court's judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Following a jury trial, Dice was sentenced to twenty to thirty years in prison for armed robbery in violation of Mich.Comp.Laws Sec. 750.529.


3
Dice claimed that he was arrested without probable cause and, that as a result, he has been unconstitutionally imprisoned for six years.  He also claimed that perjured testimony was presented during his trial.  After reviewing the respondent's motion to dismiss or for summary judgment and Dice's motions for summary judgment, the district court dismissed the petition as


4
For these reasons, the motions for counsel are denied and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.